Citation Nr: 0939772	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  00-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for multiple retained 
metal fragments and a history of low back pain and arthritis, 
as residuals of a gunshot wound of the abdomen, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 
INTRODUCTION

The Veteran had active military service from June 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in  October 2000.  A transcript of the hearing 
is of record.

The Veteran has repeatedly contended that he cannot work due 
to his service-connected disabilities.  Such allegations are 
sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.").  The RO did 
not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009) (noting that a claim to TDIU benefits is not 
a free-standing claim that must be pled with specificity; it 
is implicitly raised whenever a pro se Veteran, who presents 
cogent evidence of unemployability, seeks to obtain a higher 
disability rating).  It appears that the Veteran may be 
claiming TDIU, therefore this issue is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board initially denied the appellant's claim in a 
February 2003 decision.  He thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following the appellant's appeal to the 
Court, subsequent Board decisions and Court orders were 
issued.  The most recent Board decision that denied the 
appellant's claim is dated in February 2008.  In a February 
2009 order, the Court granted a joint motion by the appellant 
and VA General Counsel, which was incorporated by reference, 
to vacate the Board's decision on this claim and remand the 
case for readjudication in accordance with the joint motion.  
In the joint motion, the parties agreed that the Board should 
have adjudicated a claim of entitlement to a total rating 
based on individual employability due to service-connected 
disability (TDIU), VA failed its duty to assist by not 
requesting records from the Social Security Administration 
(SSA), and the Board failed to articulate adequate reasons 
for its decision that an extraschedular rating was not 
warranted.  With regards to whether an extraschedular rating 
was warranted, the parties agreed that the Board's analysis 
was inadequate because the Board had failed to properly 
evaluate evidence that demonstrated potential interference 
with the Veteran's employment.

The Board notes that a review of the claims file indicates 
that the Veteran continues to receive treatment from VA.  A 
letter from the RO to the Veteran dated in April 2007 reveals 
that medical evidence was received from VA medical centers 
(VAMC) located in Biloxi, Mobile, Jackson, and New Orleans.  
The most recent treatment record in the claims file is dated 
in April 2007.  On remand, the Veteran's most recent VA 
treatment records, dated since April 2007, should be 
obtained.

Additionally, at the Veteran's most recent VA examination in 
June 2007, the examiner noted that the Veteran's subjective 
complaints appeared inconsistent with the documented 
objective evidence.  The examiner noted that range of motion 
testing can be rendered inaccurate by suboptimal effort as 
well as potent psychosocial overlays; the examiner was unable 
to opine as to what degree those factors might have impacted 
measurements possibly creating an apparent functional 
limitation.  The Board therefore finds that another VA 
examination would be beneficial, in an effort to determine 
more accurate range of motion testing.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the SSA and 
obtain any records related to the 
Veteran's claim for disability benefits,  
including all records relied on to make a 
determination that the Veteran was 
unemployable.  

2.  The RO should obtain the Veteran's 
most recent VA treatment records, dated 
since April 2007, from VAMCs located in 
Biloxi, Mobile, Jackson, and New Orleans.

3.  The RO should thereafter schedule the 
Veteran for an orthopedic examination to 
ascertain the severity of his service-
connected low back condition.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 
38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given.  The 
examiner should specifically identify that 
they have reviewed the claims file and 
medical records.

4.  The RO should then readjudicate the 
Veteran's claim.  If the claim remains 
denied, issue a supplemental 


statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



